the president pronounced the court’s opinion, “ that the said judgment is erroneous in this, that the office judgment was entered at "the rules before the defendant had filed his declaration ; also, that there is error in the papers and documents belonging to the cause, having been transmitted to the Superior Court of Law for the County of Prince William-, instead of that of the County of Loudoun, in which both John Payne and 'William Hawke *485resided, (1) and where they were both arrested, besides other errors that are apparent on the face of the record.”
Judgment reversed; all the proceedings against the plaintiffs in error subsequent to the original writ set aside, and the cause transmitted to the Superior Court of Law for the County of Loudoun for farther proceedings to be had therein.

 Note. The only evidence in the record, that the defendants resided in Loudoun, was the writ’s being directed to the sheriff of that county, requiring bail to be taken : its being executed on them both by the same sheriff ; and the defendant Payne’s actually giving a bail bond, which was returned with the writ, but did not express his place of residence.